Citation Nr: 0420877	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

The propriety of the reduction of the rating for the service-
connected fibromyalgia from 40 to 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1992 to 
February 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  



FINDINGS OF FACT

1.  In December 1998, the RO assigned an increased rating of 
40 percent for the service-connected fibromyalgia, effective 
on July 1, 1998.  

2.  Following a VA examination in August 2001, the RO 
proposed to reduce the rating for the service-connected 
fibromyalgia from 40 percent to 20 percent.  

3.  By rating decision dated in April 2002, the RO reduced 
the veteran's 40 percent evaluation for the service-connected 
fibromyalgia to 20 percent, effective on July 1, 2002.  

4.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the service-connected 
disability as to warrant reduction in the assigned 40 percent 
disability rating.  



CONCLUSION OF LAW

As the April 2002 rating action was not in accordance with 
the law, the reduction of the rating for the service-
connected fibromyalgia from 40 to 20 percent is void ab 
initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344. 
4.71a including Diagnostic Code 5292 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The record reflects that service connection for fibromyalgia 
has been in effect since March 1, 1995, the day following the 
veteran's separation from service.  A 20 percent evaluation 
was assigned.  

The veteran subsequently submitted records of private 
treatment.  An October 1996 examination report indicates 
complaints of sleep disturbance, dry mouth, intermittent 
chest symptoms and occasional headaches.  The veteran had 
anterior sternal, posterior occipital, posterior thoracic, 
posterior low back and well as trochanteric bursa, pes 
anserine bursa and elbow trigger point tenderness.  

In May 1998, the provider noted persistence of the veteran's 
symptoms.  The veteran complained of having fatigue and 
difficulty with sleep.  He endorsed diffuse achiness with no 
distinct joint swelling, and approximately two hours of 
morning stiffness.  

In a December 1998 rating decision, the RO increased the 
evaluation for the service-connected fibromyalgia to 40 
percent.  

A VA muscles examination was conducted in February 2000.  The 
veteran reported having cervical pain, as well as aching in 
the mid and low back.  The examiner noted that the veteran 
was not limited in his physical activities, but had increased 
discomfort and exacerbations of pain after being more active 
than usual.  

The veteran indicated that he had pain in the anterior thorax 
with radiation into his arms.  He complained of having poor 
sleep and noted that medications to help him sleep had either 
not worked or left him groggy.  

The examiner noted that the veteran complained of diffuse 
achiness but described no trigger points.  The examiner 
indicated that the veteran was leading a stressful life and 
appeared to be managing well.  He stated that it was 
impossible to say that the persistence of the veteran's 
skeletal symptoms was attributable to those stresses.  He 
concluded that the veteran did not meet the diagnostic 
criteria for fibromyalgia.  

A psychiatric examination was also conducted in February 
2000.  The examiner concluded that there was no psychogenic 
basis for the veteran's medical complaints.  She stated that, 
while the secondary gain of compensation could not be ruled 
out as a reinforcer to adopting a sick role, the hypothesis 
was inconsistent with the veteran's apparent absence of 
symptomatic behavior in other areas of functioning.  

The RO received additional treatment records from the 
veteran's private physician in May 2000.  An October 1998 
report shows diffuse trigger point tenderness and difficulty 
sleeping.  The veteran indicated that anti-inflammatory 
medication did not help.  

The veteran's condition remained unchanged in December 1998.  
In February 1999 the veteran reported that he noted no 
significant improvement on a new medication.  The veteran 
reported some improvement as a result of medication 
management in July 1999.  

A May 2000 treatment record from the veteran's private 
physician notes that the veteran was doing worse.  He 
complained of feeling worse, particularly at the chest and 
elbow area.  He described more than two hours of morning 
stiffness, severe pain and fatigue and difficulty with sleep.  
He denied having numbness or weakness.  

The examination revealed trigger point tenderness at the 
elbows.  The physician noted that the veteran had no areas of 
tenderness besides the trigger point areas which were 
diffuse.  The opined that the veteran's symptoms constituted 
fibromyalgia.  

The veteran submitted to a VA fibromyalgia examination in 
August 2001.  The veteran reported no change in his symptoms.  
He indicated that he suffered from a diffuse headache with 
ocular symptoms several times per week.  He noted that lying 
flat on his back increased general discomfort and that he was 
not comfortable lying on either side for long periods.  He 
reported getting four to five hours of sleep per night.  He 
did not describe focal tenderness.  The examiner noted that 
the veteran took Voltaren for the myalgia.  

On examination, the veteran's mobility as to all peripheral 
joints was noted to be normal.  Muscle development was 
normal, and no trigger points were claimed or identified.  

The RO proposed to reduce the veteran's evaluation for 
fibromyalgia from 40 to 20 percent in October 2001.  

In November 2001, the veteran submitted additional private 
treatment records showing a diagnosis of fibromyalgia.  A 
June 2000 assessment indicated the veteran's report of two 
hours of morning stiffness.  The veteran also reported 
diffuse achiness and fatigue.  The examination revealed mild 
trigger point tenderness.  

In September 2000, the veteran reported worsening symptoms, 
with three hours of morning stiffness.  He indicated that his 
achiness measured as 10 on a scale of one to ten, and that 
his fatigue measured as nine.  An examination revealed mild 
trigger point tenderness.  A June 2001 treatment note 
indicates that the veteran was feeling worse, with increasing 
stiffness and achiness diffusely.  An examination revealed 
trigger point tenderness diffusely.  The assessment was that 
of fibromyalgia.  

The veteran testified before a Hearing Officer at the RO in 
February 2002.  He argued that his most recent VA 
fibromyalgia examination was not thorough.  He indicated that 
the majority of the 15-minute examination consisted of an 
interview and that a limited physical examination was 
conducted.  He indicated that he received treatment for his 
fibromyalgia from a private physician and took medication for 
the disease.  He stated that he had diffuse pain and suffered 
from headaches.  

A September 2002 treatment report from the veteran's private 
physician indicates that the veteran continued to have 
diffuse joint pain and three hours of morning stiffness.  He 
complained of trouble falling asleep and muscle spasms.  His 
symptoms were noted to be constant and aggravated by 
activity.  An examination revealed diffuse, moderate trigger 
point tenderness.  The physician concluded that the veteran 
had fibromyalgia.  

In a February 2003 treatment report, the veteran's private 
physician noted the veteran's complaint of achiness diffusely 
in the back, chest and arms.  An examination revealed diffuse 
trigger point tenderness, including the cervical spine.  

A written statement from the veteran was received in June 
2003.  He indicated that he had been treated for fibromyalgia 
for eight years and that it had not improved over that time.  
He stated that he had been able to lessen the pain and 
soreness only slightly with medication and treatment.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with VCAA or the 
implementing regulations.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) 
warrants a 40 percent evaluation (this is the maximum rating 
assignable under this code) with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, parasthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's- 
like symptoms, that are constant, or nearly so, and 
refractory to therapy.  

A 20 percent evaluation is warranted with symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 10 
percent evaluation is warranted where continuous medication 
is required for control of the symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.  

In the case at hand, the veteran's rating of 40 percent for 
his lumbosacral strain was in effect from July 1998 to July 
2002.  That period is less than five years.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings do not apply.  38 C.F.R. 
§ 3.344(c).  

In reviewing this case, the Board must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

As discussed hereinabove, the law provides that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred. 38 U.S.C.A. § 
1155; 38 C.F.R. § 3.344.  After reviewing the record, the 
Board finds that the medical evidence upon which the rating 
was reduced did not establish that the veteran's service-
connected fibromyalgia had improved to the extent that it was 
no longer 40 percent disabling.  

When the RO originally granted the 40 percent rating for the 
veteran's fibromyalgia, the increase was based on VA 
treatment records showing that the veteran's disability was 
significantly disabling and refractory to treatment.  The 
records of private treatment also revealed a diagnosis of 
fibromyalgia and discussed the veteran's symptoms and 
medication regimen.  

The April 2002 rating decision reducing the rating assigned 
for the veteran's fibromyalgia to 20 percent relied on the 
report of an August 2001 VA examination. The report of this 
examination reflects that the veteran identified no trigger 
points and that muscle development was normal.  The RO noted 
that reports of private treatment were more than one year old 
and did not reflect current disability.  

The Board observes, however, that records of private 
treatment available at the time of the reduction and obtained 
thereafter do show consistent complaints of morning 
stiffness, diffuse achiness and fatigue.  The examinations 
consistently revealed trigger point tenderness.  The veteran 
was seeing his private physician on a regular basis, and the 
diagnosis is noted in the records of treatment as 
fibromyalgia.  

Those records also show that the veteran had been prescribed 
a variety of medications, with varying success, for his 
fibromyalgia symptoms and continued to have constant symptoms 
which had changed little during the pendency of this appeal.  
Consequently, restoration of the 40 percent rating for 
fibromyalgia is warranted from the effective date of the 
reduction.  



ORDER

Restoration of the 40 percent rating for fibromyalgia is 
granted, effective from the date of the reduction.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



